     Case 3:20-cv-00888-MMA-MSB Document 29 Filed 03/16/21 PageID.132 Page 1 of 2



1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                                SOUTHERN DISTRICT OF CALIFORNIA
10
11    KEVIN TYLER,                                        Case No.: 20cv888-MMA (MSB)
12                                       Plaintiff,
                                                          ORDER GRANTING IN PART AND IN
13    v.                                                  PART AND DENYING IN PART JOINT
14    OFFICER F. SALAS, et al.                            MOTION TO EXTEND DEADLINE FOR
                                                          FACT DISCOVERY TO MARCH 31, 2021
15                                   Defendants.
                                                          [ECF NO. 27]
16
17
18          On March 15, 2021, the parties filed a “Stipulation and (Proposed) Order to
19    Extend Deadline for Fact Discovery to March 31, 2021” [ECF No. 27], which the Court
20    construes as a joint motion for the requested relief. In their joint motion, the parties
21    explain that despite their diligent attempts to schedule depositions of the parties in this
22    case, “considerable delays” have been caused by the COVID-19 pandemic and concerns
23
      about its spread within the prison environment. (Id. at 1-2.) Defendants recently took
24
      Plaintiff’s deposition, and the parties have scheduled depositions of Defendants Salas
25
      and Danial for March 23, 2021. (Id. at 2.) To complete the specified depositions of
26
      these defendants, the parties ask the Court to continue the fact discovery deadline from
27
      March 15, 2021 [ECF No. 13 at 2] to March 31, 2021. (ECF No. 27 at 2.)
28

                                                      1
                                                                                  20cv888-MMA (MSB)
     Case 3:20-cv-00888-MMA-MSB Document 29 Filed 03/16/21 PageID.133 Page 2 of 2



1           Based on the information presented by the parties, the joint motion is GRANTED

2     in part and DENIED in part as follows. The Court does not find good cause to continue
3     the fact discovery cut-off generally. The parties’ explanation and request only pertains
4     to the specified depositions. Accordingly, the Court finds good cause to permit Plaintiff
5     to take the depositions of Defendants Salas and Danial after the close of fact discovery
6     and not later than March 31, 2021.
7           IT IS SO ORDERED.
8     Dated: March 15, 2021
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                20cv888-MMA (MSB)
